Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 26 January 2022 wherein: claims 1, 8, 12-13, and 17 are amended; claims 3-4 are canceled; claims 1-2 and 5-18 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 7-10), filed 26 January 2022 with respect to claims 1-2 and 5-18 have been fully considered and are persuasive.  The rejection of 03 November 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-2 and 5-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 12-13, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest a first light transmittance of the first coupling medium is different from a second light transmittance of the second coupling medium, wherein a crystal material of the first scintillation crystal is different from a 
Kataoka (US 2015/0028218 A1) discloses a medical detector 1 comprising: a photoelectric conversion device 11; a first crystal array layer (bottom layer in fig. 1; left layer in fig. 7) disposed over the photoelectric conversion device 11, the first crystal array layer comprising a plurality of first scintillation crystals 13 arranged in a first crystal array, a first coupling medium 14 being filled between every adjacent two of the first scintillation crystals 13; and a second crystal array layer (second layer from bottom in fig. 1; second layer from left in fig. 7) disposed over the first crystal array layer, the second crystal array layer comprising a plurality of second scintillation crystals 13 arranged in a second crystal array, a second coupling medium 14 being filled between every adjacent two of the second scintillation crystals 13 (par. [0040]-[0094], fig. 1-10).
Menge (US 2010/0148074 A1) discloses coupling media with different light transmittances (par. [0031]-[0033], fig. 2A-2B).
	Ho (US 2015/0331117 A1)	discloses a first scintillation array layer 14 and a second scintillation array layer 12, wherein the second scintillation array layer 12 is disposed over the first scintillation array 14, wherein a material of the first scintillation layer 12 is different from a material of the second scintillation layer 14 (par. [0025], [0034], fig. 1A-2B).

Accordingly, claims 1 and 12-13 are allowed.

Regarding claims 2, 5-11, and 14-18, the claims are allowed due to their dependence on claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884